Citation Nr: 1508491	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension.

3.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1969, including in the Republic of Vietnam from August to October 1968.  He died in May 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which denied, in pertinent part, the Appellant's claims of entitlement to a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension, and to a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy, each for accrued benefits purposes.  The Appellant disagreed with this decision in January 2012.  She perfected a timely appeal in July 2012.

This matter also is on appeal from a January 2012 rating decision in which the PMC denied the Appellant's claim of service connection for PTSD, for accrued benefits purposes.  The Appellant disagreed with this decision in January 2012.  She perfected a timely appeal in July 2012 and requested a Board hearing.  She subsequently withdrew her Board hearing request in January 2015 correspondence.  See 38 C.F.R. § 20.704 (2014).

The Board notes that, effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2014).  Although 38 C.F.R. § 3.1010(e) provides that a decision on substitution will be adjudicated by the RO in the first instance, the Board acknowledges that, because it allows for the fullest consideration of the Appellant's arguments and evidence in support of her claims, a finding that the Appellant is a proper substitute claimant for the Veteran at this stage in the appellate process is not prejudicial to her.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).  The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence (dated before and after the Veteran's death) in order to adjudicate the Appellant's currently appealed claims.  Having reviewed the record, the Board finds that the Appellant is a proper substitute claimant for the Veteran and the claims on appeal are recharacterized as stated on the title page of this decision.  See generally 38 U.S.C.A. § 5121A (West 2014).  

The Appellant currently lives within the jurisdiction of the RO in Los Angeles, California.  The PMC previously had jurisdiction in this appeal because the Appellant's claims were adjudicated initially as accrued benefits claims.  Given the Board's finding that the Appellant is a proper substitute claimant for the Veteran in this appeal, the RO in Los Angeles, California, now has jurisdiction in this appeal. 


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's claimed in-service stressors are too vague to be capable of corroboration and there is no diagnosis of PTSD based on a corroborated in-service stressor.

2.  The record evidence shows that the Veteran's service-connected diabetic nephropathy, to include hypertension, is manifested by, at worst, protein in the urine and elevated blood pressure which required continuous medication for control.

3.  The record evidence shows that the Veteran's service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy is manifested by, at worst, an inability to achieve and maintain an erection, diabetic dermopathy with skin on the feet and distal legs having an abnormal texture of more than 6 square inches, atrophic skin changes, thin skin, and an absence of hair on the feet and legs.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.1010 (2014).

2.  The criteria for a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.1010, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2014).     

3.  The criteria for a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.1010, 4.1, 4.2, 4.7, 4.119, DC 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August and in December 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence she could submit in support of her claim.  These letters also informed the Appellant to submit medical evidence showing that the Veteran's service-connected diabetic nephropathy and his service-connected diabetes mellitus had worsened.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued to the Appellant during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Appellant.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Appellant that she needed to provide information showing that the Veteran's service-connected disability had worsened.  She was informed that such evidence could be a statement from the Veteran's doctor or lay statements describing what individuals had observed about his disability.  She was told that she needed to provide VA information as to where the Veteran had received medical treatment or she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which the Veteran's disability had worsened.  The Appellant also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claims.  The Appellant also has submitted personal statements and lay statements from others with respect to the Veteran's service-connected disability.  As the Board finds the Appellant had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claims, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Appellant was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of the Veteran's disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Appellant received a statement of the case in May 2012 addressing her claims.  Specific VCAA notice to the Appellant of the ratings schedule to be applied to the symptomatology of the Veteran's disability is unnecessary in light of repeated correspondence sent to the Appellant by the AOJ describing the Rating Schedule and applying the relevant regulations to her claims.  The Board finds that the Appellant was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD, an increased rating for diabetic nephropathy, or an increased rating for diabetes mellitus.  Because the Appellant was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to an Appellant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued to the Appellant prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Appellant does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

With respect to the currently appealed increased rating claims, the Board notes that, prior to his death, the Veteran was provided with a VA examination which addressed the nature and severity of his service-connected diabetic nephropathy and his service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Following the Veteran's death, the AOJ obtained additional evidence concerning the nature and severity of the Veteran's service-connected diabetic nephropathy and his service-connected diabetes mellitus.  Because the Appellant is a proper substitute claimant for the Veteran, the record in this appeal remained open after the Veteran's death.  Accordingly, all of the evidence currently of record will be considered by the Board in the decision below.

With respect to the service connection claim for PTSD, the Board notes that, unfortunately, an examination was not scheduled prior to the Veteran's death in order to determine the nature and etiology of his claimed PTSD.  The Board also notes that there is no competent evidence, other than the Veteran's statements prior to his death and the Appellant's statements after his death, which indicates that the claimed PTSD may be associated with service.  Neither the Veteran nor the Appellant is competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that VA is not required to obtain an opinion concerning the contended causal relationship between the Veteran's claimed PTSD and active service.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection for PTSD

Both the Veteran, prior to his death, and the Appellant, after the Veteran's death, asserted that he incurred PTSD during active service.  They specifically contended that the Veteran experienced PTSD as a result of in-service stressors (enemy mortar and sniper attacks) that he witnessed while on active service in Vietnam.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  As noted above, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at a pre-induction physical examination in November 1967 prior to his entry on to active service in April 1968, the Veteran's psychiatric system was normal.  The Veteran reported experiencing nightmares 3 times a week and denied all relevant medical history.  The in-service clinician stated that the Veteran was married and had been "nervous since marriage - worry is normal - no [neuropsychiatric] disorder."  At his separation physical examination in November 1969, the Veteran denied all relevant in-service medical history.  A copy of his separation physical examination report was not available for review.

The Veteran's service personnel records show that his military occupational specialty (MOS) was cook.  He was awarded the Vietnam Service Medal and served in Vietnam from August to October 1968.  His principal duty while in Vietnam was as a cook's helper.

The post-service evidence shows that the Veteran's PTSD screen in October 2010 was positive.

In December 2010, the Veteran complained that he was "screaming and is unable to sleep as he has nightmares...[and] flashbacks of blood and war and killing.  He has different dreams.  He saw Veterans blown up by mines, death all over."  He also complained of irritability, night sweats, depression, "and thinks something bad is going to happen."  He complained further of constant hypervigilance and a lack of enjoyment being with his family.  He startled easily "and is on constant watch as he fears harm.  If he goes to a restaurant he sits with his back towards the wall.  His wife can no longer take this behavior.  She would like to leave as he [is] irritable and snapping at her all the time."  He denied any suicidal or homicidal ideation.  He had been married to his wife for 18 years and had 2 children.  He did not socialize much.  The Veteran stated that he "was a foot soldier for 2 months" in Vietnam where he "witnessed sniper attack as well as mortar attacks and saw people get hurt.  He got hit on his head requiring stitches."  The Veteran also stated that he stopped working in January 2002.

Mental status examination of the Veteran in December 2010 showed full orientation, normal speech, intact language, auditory hallucinations "at baseline...hears sounds like someone is outside the house and goes to check [as] part of his hypervigilance," normal and coherent thought process and association, no unusual thought content, good insight, impulsive judgment, impaired recent memory and "mild memory impairment as he is preoccupied with his flashbacks, does not sleep well and is sad all the time."  The Axis I diagnosis was chronic PTSD.

In January 2011, the Veteran complained of nightmares "about 3-4 times a day.  States that he also tends to have flashbacks 3-4 times a week."  His relationship with his wife and kids was strained "due to his anger and irritability."  He denied any side effects from sertraline.  "He is unsure if it is effective as he states that his symptoms tend to remain the same.  Denies suicidal or homicidal ideations."  Mental status examination of the Veteran showed he was calm, cooperative, in no acute distress, with no evidence of psychomotor agitation or retardation, good eye contact, regular speech, linear and goal directed thought process, no auditory or visual hallucinations, and fair insight and judgment.  The VA clinician stated that the Veteran "is a combat Veteran in which he witnessed sniper attacks and mortar attacks."  The Axis I diagnosis was chronic PTSD.  The Veteran was advised to increase his sertraline to 50 mg by mouth at night.

In February 2011, the Veteran complained of continued nightmares "about 2-3 times per week" with "dreams of stepping on a mine," night sweats, increased irritability, easy frustration and anger, and regular flashbacks.  The Veteran stated that loud noises "tend[] to make him think he is back in the war."  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran was unchanged.  The Axis I diagnosis was unchanged.  The Veteran was advised to increase his sertraline to 100 mg by mouth every night and to start taking prazosin 1 mg by mouth every night.  

In March 2011, the Veteran complained of continued nightmares 2-4 times per week although they had "become less intense with the prazosin.  [The Veteran] has noticed a cloudy feeling in the morning with the medication but he feels the benefit of decreasing the nightmares outweighs the sedation he feels during the day."  He denied any suicidal or homicidal ideation.  The Veteran's wife reported that "he continues to have hypervigilance and irritability."  Mental status examination of the Veteran was unchanged.  The assessment was unchanged.  The Veteran was advised to continue taking sertraline 100 mg by mouth at night for PTSD and to increase his Prazosin to 3 mg by mouth at night for his nightmares.

On April 14, 2011, the Veteran complained of continued nightmares and his wife reported "increased confusion since the increase in Prazosin."  The Veteran denied any lightheadedness or fainting episodes and reported no benefit from the increased dosage of Prazosin.  The Veteran's wife stated that the Veteran "remains irritable and hypervigilent at times."  The Veteran reported that he "continues to experience flashbacks such as sounds that remind him of the war.  Denies hearing voices.  Denies suicidal or homicidal ideations."  Mental status examination of the Veteran was unchanged.  The Axis I diagnosis was unchanged.

The Veteran's death certificate shows that he died on May [redacted], 2011.  The immediate cause of death was cardiopulmonary arrest.  The underlying causes of death were hypertension, diabetes mellitus, and chronic lymphocytic leukemia (CLL).  Other significant conditions contributing to death but not resulting in an underlying cause of death were chronic kidney disease, hyperlipidemia, and morbid obesity.

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for PTSD.  As noted elsewhere, because the Appellant is a proper substitute claimant for the Veteran, her claim of service connection for PTSD will be adjudicated as if the Veteran had not died during the pendency of this appeal.  See generally 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).  The Veteran, during his lifetime, and the Appellant, after his death, contended that he experienced PTSD as a result of in-service stressors witnessed while he was in Vietnam.  The record evidence does not support the lay assertions regarding the Veteran's claimed PTSD and its claimed nexus to active service.  With respect to the assertion that the Veteran served in combat in Vietnam, the Board notes in this regard that his available service treatment records and service personnel records do not indicate that he was awarded any combat citations or medals at any time during his active service, including while he was in Vietnam.  The Veteran's MOS also was a cook and his principal duty was as a cook's helper in Vietnam.  Thus, the Board finds that the evidence does not establish that the Veteran served in combat in Vietnam and the lay evidence (statements from the Veteran and the Appellant) to the contrary are not credible because they are entirely inconsistent with the facts and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

The record evidence also does not establish that the Veteran was diagnosed as having PTSD based on a corroborated in-service stressor.  The Board acknowledges that the Veteran complained of and was treated for PTSD beginning in approximately 2010 and several VA clinicians stated that the Veteran was "a combat Veteran in which he witnessed sniper attacks and mortar attacks."  This repeated assertion by VA clinicians in the Veteran's VA outpatient treatment records beginning in 2010 is not supported by the record evidence and appears to be based entirely on what the Veteran reported regarding his alleged in-service stressors.  Thus, the Board finds that the statement by several VA clinicians that the Veteran served in combat in Vietnam is not credible evidence of combat service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (finding that bare transcription of lay history, unenhanced by additional comment by transcriber, does not become competent medical evidence merely because transcriber is medical professional).  Nor does the record evidence establish that the Veteran's claimed in-service stressors, in fact, occurred.  The Board notes in this regard that the Veteran's claimed in-service stressors are too vague to be capable of corroboration through the Joint Services Records Research Center (JSRRC).  The claimed in-service stressors also are inconsistent with the facts and circumstances of the Veteran's service in Vietnam as a cook's helper.  Nor do the Veteran's claimed in-service stressors meet the criteria for supporting a valid diagnosis of PTSD under the relaxed evidentiary standards found in the revised § 3.304(f).  See 38 C.F.R. § 3.304(f).  It appears that the Veteran's vague stressors of witnessing sniper and mortar attacks may be related to fear of hostile military activity although no VA clinician who saw the Veteran for PTSD beginning in 2010 confirmed this.  Critically, none of the VA clinicians who treated the Veteran for his claimed PTSD beginning in 2010 found that his claimed in-service stressors were adequate to support a PTSD diagnosis.  Thus, the Board concludes that there is no valid diagnosis of PTSD based on a corroborated in-service stressor.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although it is unfortunate that the Veteran died before a VA examination for PTSD could be scheduled, as noted above, VA was not required to obtain an opinion concerning the contended causal relationship between the Veteran's claimed PTSD and active service.  And there is no evidence of a valid diagnosis of PTSD based on a corroborated in-service stressor at any time during the pendency of this appeal. In summary, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran, during his lifetime, and the Appellant, after the Veteran's death, have asserted that his symptoms of PTSD have been continuous since service.  They assert that the Veteran continued to experience symptoms relating to PTSD (nightmares, flashbacks, night sweats) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that the assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he asserted during his lifetime that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to PTSD in approximately 2010 (a 31-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including diabetes mellitus, hypertension, and multiple diabetic complications.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for diabetes mellitus, diabetic nephropathy, to include hypertension, and peripheral neuropathy in multiple extremities in July 2003, but did not claim service connection for PTSD or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no valid diagnosis of PTSD based on a corroborated in-service stressor.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claims

Both the Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that his service-connected diabetic nephropathy, to include hypertension, and his service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy are more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected diabetic nephropathy, to include hypertension,  currently is evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.115b, DC 7541 (renal involvement in diabetes mellitus).  See 38 C.F.R. § 4.115b, DC 7541 (2014).  DC 7541 provides that renal involvement in diabetes mellitus will be rated as renal dysfunction under 38 C.F.R. § 4.115a.  A 30 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2014).  

The Veteran's service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2014).  A 20 percent rating is assigned under DC 7913 for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned under DC 7913 for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2014).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

On VA diabetes mellitus examination in May 2010, the Veteran's complaints included progressive generalized loss of strength, tingling and numbness in the feet and left hip, urinary incontinence "with no pad needed," fecal leakage "with no pad needed," blurred vision, diabetic nephropathy, and impotence.  He reported being diagnosed as having diabetes mellitus for 7 years.  He treated his diabetes mellitus with oral medication and insulin.  He was unable to achieve and maintain an erection and vaginal penetration with ejaculation "is not possible."  He was not on dialysis.  Physical examination showed blood pressure of 150/70, 150/72, and 148/80, diabetic dermopathy on the feet and distal legs with "abnormal texture of more than six square inches" but no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  The Veteran's diabetic dermopathy affected zero percent of the exposed area of the body but "skin lesion coverage relative to the whole body is 6%."  Physical examination of the extremities showed atrophic skin changes, thin skin, an absence of hair, and no findings of persistent coldness, ischemic limb pain at rest, gangrene, or deep ischemic ulcer.  "These findings are confined to bilateral legs and feet and consistent with diabetic dermopathy."  Neurological examination of the bilateral upper extremities showed motor function within normal limits, intact sensation on the right and abnormal sensation on the left hand "in regards to pinprick/pain (diminished)."  Neurological examination of the bilateral lower extremities showed motor function within normal limits and abnormal sensation in each of the feet "in regards to pinprick/pain (diminished)."  Peripheral nerve examination showed neuritis, "sensory dysfunction with findings of decreased sensation in left hand and fingers in a glove distribution.  Also, reduced sensation in a stockings distribution in bilateral feet in lower extremities."  Urinalysis showed protein but no sugar, red blood cells, hyaline casts, or granular casts.  The Veteran's BUN was 15 and his creatinine was 1.42 which was considered high.  The Veteran's hypertension was treated with HCTZ, Atenolol, Amlodipine, and Benazepril.  The VA clinician concluded that the Veteran's diabetic dermopathy, diabetic nephropathy, erectile dysfunction, and diabetic neuropathy were all complications of his diabetes mellitus.  The diagnoses included diabetes mellitus, diabetic dermopathy, diabetic neuropathy, erectile dysfunction, and diabetic neuropathy resulting in neuritis, "bladder dysfunction because of occasional incontinence," and "bowel dysfunction because of occasional fecal leakage."  

On VA outpatient treatment in October 2010, a history of diabetic retinopathy was noted.  The Veteran had been on insulin in the previous year.  He had been diagnosed as having diabetes in October 1998.  He was taking Metformin 1000 mg and aspart and glargine insulin.  

On April 18, 2011, no new complaints were noted.  The Veteran denied any suicidal or homicidal ideation.  The assessment included uncontrolled type II diabetes mellitus and PTSD/depression.  The Veteran was advised to increase his glargine from 42 to 44 units twice a day and his aspart from 29 to 33 units three times a day.  The VA clinician also discussed a diabetic diet and weight loss with the Veteran.

As noted above, the Veteran's death certificate shows that the immediate cause of death was cardiopulmonary arrest.  The underlying causes of death included diabetes mellitus.

Analysis

The Board finds that the preponderance of the evidence is against granting the claim for a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension.  The Veteran, during his lifetime, and the Appellant, after the Veteran's death, asserted that his service-connected diabetic nephropathy was more disabling than currently evaluated.  The record evidence does not support these lay assertions.  It shows instead that the Veteran's service-connected diabetic nephropathy was manifested by, at worst, protein in the urine and elevated blood pressure which required continuous medication for control (as seen on VA diabetes mellitus examination in May 2010).  The Veteran's elevated blood pressure (or hypertension) required continuous medication for control so his diabetic nephropathy merited a 30 percent rating under DC 7541 for renal dysfunction with hypertension at least 10 percent disabling under DC 7101.  See 38 C.F.R. § 4.115a, 4.115b, DC 7541 (2014).  There is no indication that the Veteran's service-connected diabetic nephropathy, to include hypertension, was manifested by renal dysfunction with constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101 (i.e., a 60 percent rating under DC 7541 for renal dysfunction) such that an increased rating is warranted for this disability.  Id.  There also is no indication that the Veteran experienced persistent edema, generalized poor health, or had BUN or creatinine levels sufficient to warrant an 80 percent rating under DC 7541 for renal dysfunction.  Id.  There finally is no indication that the Veteran's service-connected diabetic nephropathy required regular dialysis or precluded more than sedentary activity as is required for a 100 percent rating under DC 7541 for renal dysfunction.  Id.  It is unfortunate that the Veteran died during the pendency of this appeal and additional evidence regarding the current nature and severity of his service-connected diabetic nephropathy, to include hypertension, could not be obtained.   Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, have identified or submitted any evidence, to include a medical nexus, demonstrating entitlement to an increased rating for diabetic nephropathy, to include hypertension.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension, are not met.

The Board next finds that the preponderance of the evidence is against granting the claim for a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy.  The Veteran, during his lifetime, and the Appellant, after the Veteran's death, asserted that his service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy was more disabling than currently evaluated.  The record evidence does not support these lay assertions.  It shows instead that the Veteran's service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy was manifested by, at worst, an inability to achieve and maintain an erection, diabetic dermopathy with skin on the feet and distal legs having an abnormal texture of more than 6 square inches, atrophic skin changes, thin skin, and an absence of hair on the feet and legs (as seen on VA diabetes mellitus examination in May 2010).  This examination also showed that vaginal penetration with ejaculation "is not possible" due to the Veteran's erectile dysfunction.  The Veteran's diabetic dermopathy consisted of no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  It affected zero percent of the exposed area of the body but 6 percent of the entire body due to "skin lesion coverage."  

It again is unfortunate that the Veteran died during the pendency of this appeal and additional evidence regarding the current nature and severity of his service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy could not be obtained.   There is no indication in the record evidence that the Veteran's service-connected diabetes mellitus required more than insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet (i.e., a 20 percent rating under DC 7913) such that an increased rating is warranted for this disability under DC 7913.  See 38 C.F.R. § 4.120, DC 7913 (2014).  The Board notes in this regard that it appears that the Veteran's service-connected diabetes mellitus was uncontrolled in April 2011 and his insulin dosage was increased just prior to his death.  Although the evidence indicates that the complications of the Veteran's diabetes mellitus include diabetic nephropathy and diabetic neuropathy, there already were separate compensable disability ratings in effect for his service-connected diabetic nephropathy, to include hypertension, and for peripheral neuropathy of the left upper extremity and each of the lower extremities.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, have identified or submitted any evidence, to include a medical nexus, demonstrating entitlement to an increased rating for diabetes mellitus with erectile dysfunction and diabetic dermopathy.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy are not met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected diabetic nephropathy and for his service-connected diabetes mellitus is not warranted.  See Hart, 21 Vet. App. at 505.  The record evidence shows that the Veteran experienced essentially the same level of disability due to both of these service-connected disabilities throughout the appeal period.  Thus, consideration of additional staged ratings for either the Veteran's service-connected diabetic nephropathy or for his service-connected diabetes mellitus is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected diabetic nephropathy, to include hypertension, or for his service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected diabetic nephropathy, to include hypertension, and for his service-connected diabetes mellitus with erectile dysfunction and diabetic dermopathy are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these service-connected disabilities.  This is especially true because the 30 percent rating currently assigned for the Veteran's diabetic nephropathy contemplates moderately severe disability and the 20 percent rating currently assigned for the Veteran's diabetes mellitus contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As noted above, the Veteran reported on VA outpatient treatment for PTSD in December 2010 that he had stopped working in January 2002.  It does not appear that he was employed at any time during the pendency of this appeal.  The record evidence also does not show, and neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, contends, that the Veteran was hospitalized for treatment of either his service-connected diabetic nephropathy or his service-connected diabetes mellitus at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating greater than 30 percent for diabetic nephropathy, to include hypertension, is denied.

Entitlement to a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic dermopathy is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


